Citation Nr: 1724268	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right thumb disability, status post right thumb surgery. 

2.  Entitlement to service connection for scars of the right wrist, right finger, and right thumb as secondary to a right thumb disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989.  She also served in the Reserve, to include from January 1989 to August 1992.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from May 2012 and April 2013 rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA) in Salt Lake City and St. Paul, respectively.  

In December 2016, the Veteran revoked her appointment of an authorized representative, and the Veteran is considered to be unrepresented at the present time.

In April 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO in Denver; the transcript of the hearing is of record. 

In June 2015, the Board remanded the case for further evidentiary development, and the case is again before the Board for further appellate proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Per the Board's June 2015 remand directives, the AOJ attempted to obtain treatment records pertaining to the Veteran's reported surgery from the Great Lakes Naval Hospital dating in February or March of 1992.  See e.g., September 2015 Form 3101 Request for Information and Response (requesting clinical records from this facility from February 1, 1992 to April 1, 1992 and yielding no records from this time frame).  However, after the Board's June 2015 remand, in a September 2015 statement, the Veteran reported that her surgery took place "somewhere between February and April."  Also, in the Board's June 2015 remand, the Board noted that the Veteran testified in the April 2015 Board hearing that she saw an orthopedic surgeon at the Great Lakes Naval Hospital approximately 8 to 10 months prior to the estimated date of the surgery.  However, the AOJ has not made attempts to obtain records from the Great Lakes Naval Hospital dating during this time frame (April 1991 to August 1991, when considering the time frame provided for her 1992 surgery).  For these reasons, this matter must be remanded to make attempts to obtain the identified outstanding federal records.    

Accordingly, the case is REMANDED for the following action:

1. Make appropriate attempts to obtain the clinical records (both in-patient and out-patient) pertaining to the Veteran at the Great Lakes Naval Hospital dating in April 1992, and dating from April 1991 to August 1991.  All attempts to fulfill this development should be documented in the claims file.  If such records do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2. After completing the above directive, and after completing any further development deemed warranted based on any consequence of the above actions taken, the claim must be adjudicated.  If the claim remains denied, furnish the Veteran a supplemental statement of the case.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




